EXHIBIT 10.1
PURCHASE AND SALE AGREEMENT
 
This PURCHASE AND SALE AGREEMENT (this “Agreement”) dated May 11, 2010, for
reference, is by and between J-T PROPERTIES LTD., a Washington limited
partnership (“Seller”), and RETAIL OPPORTUNITY INVESTMENTS CORP., a Delaware
corporation (“Buyer”).


RECITALS


A. Seller owns all right, title and interest in the land and approximately
116,066 square foot retail building, commonly known as the Vancouver Market
Center located at 5000 NE 4th Plain Blvd., Vancouver, Washington 98661, the
legal description of which is attached as Exhibit A (the “Property”).


B. Seller has agreed to sell to Buyer, and Buyer has agreed to purchase from
Seller, the Property on the terms and conditions set forth in this Agreement.


TERMS


NOW, THEREFORE, the parties agree as follows:
 
1. Purchase and Sale of Property.  Subject to the terms and conditions set forth
in this Agreement, Seller agrees to sell to Buyer, and Buyer agrees to purchase
from Seller, the Property.  The Property also includes the personal property
used in the operation of the Property, which shall be conveyed to Buyer at
closing without additional consideration pursuant to a bill of sale in the form
attached as Exhibit B.  The list of personal property to be conveyed shall be
provided by Seller to Buyer within ten (10) days after the Effective Date (as
defined in Section 3).  The Property also includes any and all water, access and
other rights, easements, and interests appurtenant to the Property, and all
construction warranties related to the improvements on the Property.


2. Purchase Price.  The purchase price (“Purchase Price”) for the Property shall
be ELEVEN MILLION ONE HUNDRED NINETY THOUSAND AND 00/100 DOLLARS
($11,190,000.00).  At closing, Buyer will assume Seller’s obligations on an
existing loan from State Farm Life Insurance Company secured by the Property
with a total balance at Closing of approximately NINE MILLION TWO HUNDRED
THOUSAND and 00/100 DOLLARS ($9,200,000.00) (the “Assumed Loan”).  The total
balance of the Assumed Loan shall be applied to the Purchase Price and Buyer
will pay the remainder of the Purchase Price in cash at closing.
 
3. Earnest Money.  Within three (3) business days after mutual execution and
delivery of this Agreement (the “Effective Date”), Buyer shall pay TWO HUNDRED
FIFTY THOUSAND AND 00/100 DOLLARS ($250,000.00) as earnest money (the “Earnest
Money”) in cash. The Earnest Money shall be deposited with Old Republic Title
and Escrow (the “Title Company”), 2201 Sixth Street, Suite 1110, Seattle,
Washington 98121, Attention:  Ms. Marty Young, and shall be deposited into an
interest-bearing escrow account with the Title Company in
 
 
1 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
accordance with the terms of this Agreement.  Upon Buyer’s waiver of its
conditions set forth in Sections 6.1 through 6.3 below, Title Company shall
immediately release $15,000 of the Earnest Money to Seller, which amount shall
be non-refundable to Buyer under all circumstances except for the failure of
this transaction to close as a result of a default by Seller, and Buyer shall
deposit an additional TWO HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS
($250,000.00) in escrow as additional Earnest Money.  All Earnest Money shall be
applied to the payment of the Purchase Price at closing.  Any interest earned on
the Earnest Money shall be part of the Earnest Money.  Except as provided above,
all Earnest Money shall be returned to Buyer in the event any condition to
Buyer’s obligation to purchase the Property shall fail to be timely satisfied or
waived by Buyer or in the event this transaction fails to close as a result of a
casualty, condemnation, or default by Seller.
 
4. Survey and Environmental Assessments.  During the Contingency Period (as
defined in Section 6), Buyer may, at its sole discretion and expense:
(a) commission a surveyor of Buyer’s choice to prepare an ALTA survey of the
Property; and (b) engage an environmental consultant of Buyer’s choice to
prepare a Phase I environmental site assessment of the Property and, if
recommended by such consultant, obtain a Phase II environmental site assessment
and perform any recommended testing.  Seller shall cooperate with Buyer’s
obtaining such survey and environmental site assessments.  Buyer shall deliver a
copy of any written report of such site assessment to Seller, and shall not,
without Seller’s prior written consent, furnish a copy thereof to any person or
entity other than Buyer’s employees or advisors who need access to the report in
connection with the transaction contemplated by this Agreement.
 
5. Title Documents.  On or before the fifth (5th) day following the Effective
Date, Seller shall deliver to Buyer a preliminary commitment for title insurance
issued by Title Company (the “Preliminary Commitment”), along with all
documents, whether recorded or unrecorded, referred to in the Preliminary
Commitment (“Title Documents”).  Buyer shall have until five (5) days following
Buyer’s receipt of the Preliminary Commitment and the Title Documents to give
Seller written notice of Buyer’s disapproval of any condition or exception to
title affecting the Property (“Buyer’s Title Notice”).  If Buyer fails to give
Seller a Buyer’s Title Notice within such five (5) day period, then the title to
the Property as set forth in the Preliminary Commitments shall be deemed
approved by Buyer for all purposes under this Agreement.  If Buyer gives Seller
a Buyer’s Title Notice, then, within five (5) days after Seller’s receipt of
Buyer’s Title Notice, Seller shall give Buyer written notice (“Seller’s Title
Notice”) of those disapproved title conditions and exceptions stated in Buyer’s
Title Notice, if any, that Seller elects to eliminate from the title policy and
as exceptions to title, or otherwise to correct.  Seller’s failure to deliver
Seller’s Title Notice within such five (5)-day period shall be deemed Seller’s
election not to eliminate from the title policy the title conditions and
exceptions noted in Buyer’s Title Notice.  If Buyer does not approve of Seller’s
Title Notice Buyer shall so notify Seller in writing within three (3) days of
receipt of Seller’s Title Notice, and if Buyer fails to give Seller such written
notice within such three (3) day period, then Seller’s Title Notice shall be
deemed approved by Buyer for all purposes under this Agreement.  If Buyer
approves of Seller’s Title Notice, Seller shall eliminate from the title policy,
by the Closing Date, those disapproved title conditions and exceptions that
Seller has elected to eliminate in Seller’s Title Notice, and any failure to
eliminate such exceptions or cure such objections shall constitute a default by
Seller giving rise to the rights established pursuant to Section 16 below.  If
Buyer does not approve of Seller’s Title Notice, this Agreement shall terminate
as provided in Section 7.  All title
 
 
2 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
exceptions not objected to by Buyer and all title exceptions Seller elects not
to eliminate in Seller’s Title Notice shall be “Permitted Exceptions.”
 
6. Buyer’s Closing Conditions.  The conditions set forth in this Section are
solely for the benefit of Buyer and may be waived only by Buyer and, except as
otherwise specifically set forth herein, only if such waiver is set forth in a
writing signed by Buyer.  Closing and Buyer’s obligations with respect to the
transaction contemplated by this Agreement are subject to the satisfaction of
the conditions set forth in Sections 6.1 through 6.3 not later than twenty-one
(21) days after the mutual execution of this Agreement and Buyer’s receipt of
all Seller’s Documents (defined below) (the “Contingency Period”).  Closing and
Buyer’s obligations with respect to the transaction contemplated by this
Agreement are subject to the satisfaction of the conditions set forth in
Sections 6.4 to 6.9 on or before the Closing Date.
 
6.1 Review and Approval of Documents and Materials.  On or before the expiration
of the Contingency Period, Buyer shall have approved all documents and materials
delivered by Seller to Buyer pursuant to this Section.  Within five (5) days
after the Effective Date of this Agreement, Seller shall deliver to Buyer, for
Buyer’s review and approval, complete and accurate copies of the documents and
materials respecting the Property, which are in Seller’s possession, custody, or
control listed in Exhibit H attached hereto (collectively, the “Seller’s
Documents”).
 
6.2 Inspections.  During the Contingency Period, Buyer shall have approved the
condition of the Property in Buyer’s sole discretion.  Seller shall permit Buyer
and its agents, at Buyer’s sole expense and risk, to enter the Property, at
reasonable times after reasonable prior notice to Seller and after prior notice
to tenants of the Property as required by the Leases, if any, to conduct
inspections, investigations, tests, and studies concerning the Property.  Buyer,
at its expense, may also undertake the following activities with respect to the
Property:  (i) third-party review of any environmental, geotechnical and other
reports provided by Seller; (ii) preparation of design, planning or density
studies; (iii) engineering reviews, including review of building structure and
mechanical systems; (iv) preparation of an independent market survey,
geotechnical and other reports; (v) review of historic preservation issues;
(vi) review of local government files and documents, as well as applications and
correspondence between and on behalf of Seller and any local government; and
(vii) other matters pertaining to the title, physical condition or any other
aspect of the Property.  Buyer shall also have the right to discuss this
Agreement and the Property with third parties, including lenders, contractors
and government officials and representatives.  As a condition of such right of
entry, Buyer hereby agrees to defend, indemnify and hold harmless Seller with
respect to any lien filed by any agent or contractor of Buyer against the
Property or any damage to person, property or the Property arising out of or
related to work performed by such agent or contractor on Buyer’s behalf.
 
6.3 Financing.  On or before the expiration of the Contingency Period, Buyer’s
satisfaction with Buyer’s financing, including, without limitation, the terms
and conditions of the Assumed Loan.
 
6.4 Audit Inquiry and SEC Compliance.  On and as of the Closing Date, Seller
shall have reasonably cooperated with Buyer under this Section 6.4.  Seller
acknowledges that Buyer may be required to make certain filings with the
Securities and Exchange
 
 
3 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
Commission (the "SEC Filings") that relate to the most recent preacquisition
fiscal year and the current fiscal year through the date of acquisition for the
Property.  Seller agrees to reasonably assist Buyer in preparing the SEC Filings
and to provide access to Buyer’s information reasonably required in connection
thereto.  In that regard, Seller acknowledges that as a REIT, Buyer will be
required after closing to comply with certain requirements of the Securities and
Exchange Commission; accordingly, Seller agrees to be bound by and to comply
with the provisions set forth in Exhibit G attached hereto and made a part
hereof in order to facilitate such compliance by Buyer; provided that,
notwithstanding anything contained in this Agreement or in Exhibit G to the
contrary, it is understood and agreed that Seller will not be exposed to any
liability on account thereof.  The foregoing covenant of Seller shall survive
closing for a period of one (1) year.
 
6.5 No Material Changes.  On and as of the Closing Date, there shall have been
no material adverse changes in the physical condition of the Property or the
status of leases for the Property, other than such changes as may be
contemplated by this Agreement.
 
6.6 Representations, Warranties and Covenants of Seller.  On and as of the
Closing Date, Seller shall have duly and timely performed each and every
material agreement to be performed by Seller hereunder and Seller’s
representations and warranties set forth in this Agreement shall be true and
correct in all material respects.
 
6.7 Assumed Loan.  On and as of the Closing Date, Buyer shall have assumed
Seller’s obligation under the Assumed Loan, and all required approvals from
Seller’s lender shall have been obtained.  Immediately after the Effective Date
of this Agreement, Seller shall notify its lender of Buyer’s desire to assume
the Assumed Loan.  Buyer shall make application to assume the Assumed Loan
within seven (7) days following Buyer’s receipt of an assumption application and
shall diligently pursue obtaining approval for such assumption.  Buyer shall
have up to forty-five (45) days following its submission of the loan assumption
application (the “Loan Approval Period”) to obtain Seller’s lender’s consent to
Buyer’s assumption of the Assumed Loan.  Seller shall reasonably cooperate and
assist with obtaining the consent of its lender to Buyer’s assumption of the
Assumed Loan.
 
6.8 Estoppel Certificates.  On and as of the Closing Date, Seller shall have
provided Buyer with estoppel certificates in a form satisfactory to Buyer from
tenants occupying an aggregate total of ninety percent (90%) of the total net
rentable square footage of the Property covered by leases in effect as of the
Closing Date (the “Estoppel Threshold”).  In the event a tenant’s lease
specifies a form of estoppel certificate, Seller shall only be obligated to
obtain such document as described in any such tenant’s lease.  Seller’s sole
obligation shall be to utilize commercially reasonable efforts to obtain
estoppel certificates from each of the tenants.  If on or before a date that is
ten (10) days before the Closing Date, such Estoppel Threshold has not been
satisfied (or waived by Buyer within two (2) days from notice from Seller to
Buyer that such Estoppel Threshold has not been satisfied), then the purchase
and sale agreement shall be terminated and the Earnest Money (except for the
$15,000 nonrefundable portion) shall be returned to Buyer unless Seller
furnishes Seller Tenant Certificates (defined below) in a form satisfactory to
Buyer with respect to enough tenants to meet the Estoppel Threshold.  In the
event Seller is unable to obtain an estoppel certificate from any particular
tenant under any lease, Seller shall deliver to Buyer a certificate (the “Seller
Tenant Certificate”) prepared for such tenant in a
 
 
4 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
form satisfactory to Buyer, to “Seller’s Knowledge” which is correct in all
material respects.  Such Seller Tenant Certificate shall qualify as a tenant
estoppel certificate for the purposes of determining whether the Estoppel
Threshold has been satisfied.  Seller shall be released from any liability with
respect to any Seller Tenant Certificate upon the delivery to Buyer of a tenant
estoppel certificate from the tenant for which Seller delivered such Seller
Tenant Certificate (but only to the extent such tenant estoppel certificate is
consistent with such Seller Tenant Certificate).
 
6.9 Title Insurance.  On and as of the Closing Date, the Title Company shall be
irrevocably committed to issue the Title Policy set forth in Section 11 to
Buyer.
 
7. Termination.  If any condition set forth in Section 6 is not timely satisfied
or waived by Buyer in writing for any reason, this Agreement shall automatically
terminate.  Upon any such termination, all Earnest Money shall be immediately
refunded to Buyer and this Agreement shall be of no further force or effect,
except as expressly provided otherwise herein.
 
8. Representations and Warranties.
 
8.1 Seller’s Representations and Warranties.  Seller represents and warrants
(which representations and warranties are true and correct on and as of the date
of this Agreement and shall be true and correct in all material respects on and
as of the Closing Date) to Buyer that:
 
8.1.1 Fee Title.  Seller is the sole current legal and beneficial fee simple
title holder of the Property and has the authority and power to enter and
execute this Agreement and convey the Property to Buyer free and clear of the
claims of any third party or parties (including, without limitation, any
elective share, dower, curtesy or community property rights of any spouse),
except for the exceptions, if any, shown on the Preliminary Commitment, without
further authorization or signature of any other person;
 
8.1.2 Leasing Commissions.  There are as of the date hereof, and there shall be
on the Closing Date, no leasing commissions due or owing, or to become due and
owing, in connection with any leases, licenses or other occupancy agreements in
connection with the Property, except as set forth in Section 18.10.
 
8.1.3 Leases.  There are as the date hereof, and there shall be on the Closing
Date, no leases, licenses or other occupancy agreements in connection with the
Property except for the Leases included in the Seller’s Documents and any New
Leases (as defined in Section 9.2).
 
8.1.4 Condemnation.  Seller has no knowledge of and has received no written
notice of any pending or contemplated condemnation proceedings affecting all or
any part of the Property.
 
8.1.5 Structural.  To Seller’s knowledge, there are no material structural
defects in the building or improvements on the Property, nor are there any major
repairs required to operate the building and/or improvements in a lawful, safe,
and efficient manner.
 
 
5 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
8.1.6 Zoning/Violations.  There is not now pending nor, to Seller’s knowledge,
are there any proposed or threatened proceedings for the rezoning of the
Property or any portion thereof.  During the period of Seller’s ownership of the
Property, Seller has no knowledge of and has received no written notice that any
zoning, subdivision, environmental, hazardous waste, building code, health,
fire, safety or other law, order, ordinance, or regulation is violated by the
continued maintenance, operation or use of the Property, including, without
limitation, the improvements located thereon and any parking areas.
 
8.1.7 Permitted Exceptions.  Seller has performed all obligations under and is
not in default in complying with the terms and provisions of any of the
covenants, conditions, restrictions, rights-of-way or easements constituting one
or more of the Permitted Exceptions existing as of the date hereof.
 
8.1.8 Permits.  To Seller’s knowledge, all permits, licenses, authorizations and
certificates of occupancy required by governmental authorities for Seller’s
management, occupancy, and operation of the Property are in full force and
effect.
 
8.1.9 Litigation.  No proceeding, suit or litigation relating to the Property or
any part thereof, or Seller as it relates to its ownership of the Property or
any aspect of the Property, is pending or, to Seller’s knowledge, threatened in
any tribunal.  Seller is not the subject of, nor during the two (2) years prior
to the Effective Date has Seller been the subject of,  nor has Seller received
any written notice of or threat that it has or will become the subject of, any
action or proceeding under the United States Bankruptcy Code, 11 U.S.C. §  101,
et seq. (“Bankruptcy Code”), or under any other federal, state or local laws
affecting the rights of debtors and/or creditors generally, whether voluntary or
involuntary and including, without limitation, proceedings to set aside or avoid
any transfer of any interest in property or obligations, whether denominated as
a fraudulent conveyance, preferential transfer or otherwise, or to recover the
value thereof or to charge, encumber or impose a lien thereon.
 
8.1.10 FIRPTA.  Seller is not a “foreign person” within the meaning of
Section 1445 of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
 
8.1.11 Development.  Except as may be contained in the Permitted Exceptions,
Seller has not entered into any written agreement currently in effect with a
third party, including, without limitation, any governmental authority, relating
to any development of the Property, and Seller has received no notice and
otherwise has no knowledge of any restrictions on the ability of the Seller to
develop or expand any portion of the Property in the future, other than as may
be set forth in zoning and other applicable laws, ordinances, rules and
regulations.
 
8.1.12 Agreements.  Seller is not a party to, and has no knowledge of, any
agreements relating to the Property currently in effect other than the contracts
provided to Buyer contained in the Seller’s Documents and the Permitted
Exceptions.
 
 
6 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
8.2 Buyer’s Representations and Warranties.  As of the Effective Date of this
Agreement, Buyer represents and warrants to Seller that Buyer (i) is duly
organized and existing under the laws of the State of Delaware; (ii) is
authorized to enter into the transaction contemplated in this Agreement;
(iii) has the power and authority to enter into this Agreement; (iv) has or
reasonably expects to have all funds necessary to pay the Purchase Price at
Closing; and (v) has not filed voluntarily or involuntarily, for bankruptcy
relief within the six (6)-month period preceding the date hereof.
 
9. Maintenance of Property/Insurance/Leasing.
 
9.1 Operation and Maintenance.  From and after the Effective Date through
Closing or the earlier termination of this Agreement, Seller shall: (a) manage,
maintain, operate, and service the Property, including the negotiation and
execution of new leases and modifications, extensions and renewals of existing
Leases (each a "New Lease" and collectively, the “New Leases”), consistent with
its current operations; (b) keep the Property and every portion thereof in
working order and repair consistent with its condition on the Effective Date;
(c) maintain Seller’s current property damage insurance on the Property; and
(d) not make any material alterations to the Property or remove any personal
property owned by Seller therefrom used in the operation of the Property unless
the personal property is lost, stolen, irreparably damaged, or replaced with
property of similar quality and quantity.
 
9.2 New Leases.  From and after the Effective Date through the closing or
earlier termination of this Agreement, Seller shall provide Buyer with copies of
any letters of intent for New Leases signed by the prospective tenant (or if no
letter of intent is available, a written description of the material terms of
the New Lease including the name of the tenant; the square footage and location
of the leased premises; the term; any free rent or other lease incentives; the
rent structure including any escalation provisions; projected rent start date,
tenant improvement and lease commission costs; and any other material financial
obligations) prior to executing a binding New Lease.  During such period, Seller
will enter into a New Lease of any portion of the Property or amend or modify
any current Lease only with the prior written consent of Buyer, which consent
shall not be unreasonably withheld.
 
9.3 Assignment of Lease.  At closing, Seller shall assign and Buyer shall assume
Seller’s obligations under all Leases and New Leases, pursuant to an assignment
of leases in the form attached as Exhibit C (the “Assignment of Leases”).
 
9.4 Service Contracts.  Seller shall not extend, renew, modify, or replace any
service contracts for the Property without the prior written consent of Buyer,
which consent shall not be unreasonably withheld.
 
9.5 Assignment of Service Contracts.  At closing, Seller shall assign to Buyer
all service contracts that Buyer elects to assume, and Seller shall also assign
to Buyer all construction and equipment warranties related to the Property,
pursuant to an assignment of contracts and warranties in the form attached as
Exhibit D (the “Assignment of Contract and Warranties”).
 
 
7 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
10. Closing.
 
10.1 Closing Date.  The purchase and sale of the Property will be closed on or
before a date which is not more than seven (7) days after the expiration of the
Contingency Period or the Loan Approval Period, whichever is later (the “Closing
Date”), or at such other time as the parties may mutually agree; provided that
if Seller’s lender is not in a position to close as of the scheduled Closing
Date, Buyer and/or Seller may extend the Closing Date for such additional time
not to exceed sixty (60) days as is required to facilitate Buyer’s assumption of
the Assumed Loan.
 
10.2 Manner and Place of Closing.  This transaction will be closed in escrow at
the offices of Title Company at the address set forth above, or at such other
place as the parties may mutually agree.  Closing shall take place in the manner
and in accordance with the provisions set forth in this Agreement.
 
10.3 Prorations, Adjustments.  All the then current year’s ad valorem real
property taxes and current utility expenses, and all income under any agreement
concerning the Property that Buyer has approved to survive closing, and all rent
and other expenses payable by tenants under the Leases for the month in which
closing occurs shall be prorated and adjusted between the parties as of the
Closing Date.  Rent and other expenses payable by tenants under the Leases which
are delinquent as of the Closing Date shall remain the property of Seller and
Seller shall retain the right to collect such amounts.  Buyer and Seller shall
each pay one-half (1/2) of any loan assumption fees or charges assessed by
Seller’s lender, its servicing agent or other affiliate in connection with the
assignment and assumption of the Assumed Loan.  If at the time of closing all or
any portion of the Property is specially assessed or taxed due to its use or
classification, Seller shall pay and be solely responsible for any such special
assessment or tax and related charge, fine, penalty or other amount to the
extent the same relates to any time period prior to and including the Closing
Date, and Buyer shall pay and be solely responsible for the same to the extent
it relates to any time period after closing.  All municipal, county, state, and
federal excise, transfer and documentary stamp taxes, including but not limited
to Washington Real Estate Excise Tax, payable with respect to the transaction
contemplated by this Agreement shall be paid one half (½) by Buyer and one half
(½) by Seller at closing.  The amount of any unapplied security deposits under
the Leases held by Seller in cash at the time of closing shall be credited
against the Purchase Price and Seller shall retain the actual cash
deposits.  For purposes of calculating prorations, Buyer shall be deemed to be
in title to the Property, and, therefore entitled to the income therefrom and
responsible for the expenses thereof for the entire day upon which closing
occurs.
 
At closing, Seller shall provide Buyer with then-current reconciliation of CAM
and other pass-through expenses with respect to the Property, and copies of all
documentation supporting such expenses.  Promptly after Buyer’s completion of
its year-end CAM reconciliation for the year in which closing occurs, Buyer
shall invoice tenants for any amounts due.  Any such "true up" payments received
from tenants attributable to Buyer’s year-end CAM reconciliation of actual and
budgeted pass-through payments shall be allocated among Seller and Buyer pro
rata in accordance with their respective period of ownership.  Seller and Buyer
agree to cooperate and use reasonable efforts to make such adjustments no later
than sixty (60) days after Buyer completes its reconciliation for the year in
which closing occurs (or as soon thereafter as may be
 
 
8 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
practicable, with respect to common area maintenance and other additional rent
charges (including pass-throughs for real estate and personal property taxes and
special assessments) payable by tenants under the Leases).  Under no
circumstances, however, shall Buyer have any obligation to pay Seller any amount
based on such year-end reconciliation that is not actually paid to Buyer by the
applicable tenants.
 
10.4 Closing Events.  Provided the Title Company has received the sums and is in
a position to cause title to the Property to be conveyed to Buyer and the Title
Policy to be issued as described herein, this transaction will be closed on the
Closing Date as follows:
 
10.4.1 The Title Company will perform the prorations described in Section 10.3,
and the parties shall be charged and credited accordingly.
 
10.4.2 Buyer shall pay the Purchase Price for the Property in cash, less the
then current balance due on the Assumed Loan, and less deposits held by Seller
under the Leases, adjusted for the charges and credits set forth in this
Section, with a credit for the entire amount of all Earnest Money previously
paid and all interest accrued thereon.
 
10.4.3 Buyer and Seller shall execute and deliver the Assignment of Leases and
Assignment of Contracts and Warranties.
 
10.4.4 Seller shall execute and deliver a statutory warranty deed (the “Deed”)
conveying and warranting to Buyer fee simple title in the Property free and
clear of all liens and encumbrances except the Permitted Exceptions.  The
conveyance shall be free from community property, dower or statutory rights,
taxes, assessments and all other liens and encumbrances of any kind, without
exceptions, unless otherwise specified herein, so as to convey to Buyer good and
marketable title to all the Property free and clear of all liens, encumbrances
and defects except the Permitted Exceptions.
 
10.4.5 The Title Company will deliver its commitment letter committing to issue
the policy described in Section 11 upon recordation of the closing
documents.  Seller shall pay the title insurance premium for an ALTA standard
coverage owner’s policy in the amount of the Purchase Price and the charges for
obtaining and recording instruments required to clear title.  Buyer shall pay
any additional premium for additional coverages and endorsements requested by
Buyer.
 
10.4.6 The Title Company will record the Deed and Buyer shall be responsible for
the standard recording fees of the recorder therefor.
 
10.4.7 The escrow fee and other incidental costs of closing included in the
closing statement shall be divided equally between the parties.
 
10.4.8 Seller shall deliver to the Title Company and Buyer at closing an
affidavit certifying that there are no unrecorded leases or agreements upon the
Property, that Seller is not aware of any mechanics’ or statutory liens against
the Property (or any claims to such liens) and that Seller is not a “foreign
person” under FIRPTA and any similar state law in form satisfactory to Buyer.
 
 
9 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
10.4.9 Seller shall have complied with all requirements of the state of
Washington for the recording of the Deed.
 
10.5 Seller’s Assistance with Transition.  Promptly after closing, Seller shall
instruct its property manager to promptly deliver letters to each tenant
notifying them of the change in ownership of the Property and the address for
future rent payments to be sent, which address will be provided by Buyer.  Buyer
shall approve the form of letter to be sent to tenants.  Seller shall further
reasonably cooperate with the Property ownership transition issues, at no
additional cost or liability to Seller, for a period of up to 60 days after
closing.
 
11. Title Insurance.  As soon as reasonably practicable after the Closing Date,
Title Company shall furnish Buyer with an ALTA standard coverage owner’s policy
of title insurance (2006 form) in the amount of the Purchase Price, together
with such additional coverages and endorsements, as Buyer may require, including
extended coverage, in a form satisfactory to Buyer, insuring fee title to the
Property in Buyer, subject only to the Permitted Exceptions (the “Title
Policy”); provided, however that, consistent with Section 10.4.5 above, Seller
shall be required to pay only the cost of the ALTA standard owner’s policy in
the amount of the Purchase Price, and Buyer shall pay additional charges for
such coverages.
 
12. Possession.  Seller shall deliver exclusive possession of the Property to
Buyer on the Closing Date, subject to tenants’ rights under the leases assigned
pursuant to the Assignment of Leases .  The respective rights and obligations of
the parties not satisfied at or before closing shall survive the delivery of the
Deed and shall be binding upon and inure to the benefit of the parties and their
respective heirs, assigns, successors, administrators and executors.  Each of
Seller’s representations, warranties and covenants shall be deemed reaffirmed as
of the Closing Date and each of the representations, warranties and covenants
shall survive closing and delivery of the Deed for one (1) year.
 
13. Environmental Matters.
 
13.1 Representations and Warranties.  Seller represents and warrants to Buyer
(which representations and warranties are true and correct as of the date hereof
and shall be true and correct in all material respects on and as of the Closing
Date) that:
 
(a)           To Seller’s knowledge, during Seller’s ownership of the Property
there have been no: (A) claims, complaints, notices, or requests for information
received by Seller with respect to any alleged violation of any Environmental
Law (as defined below) with respect to the Property, or (B) claims, complaints,
notices, or requests for information to Seller regarding potential or alleged
liability under any environmental law with respect to the Property.
 
(b)           To Seller’s knowledge, no conditions exist at, on, or under the
Property that would constitute a Hazardous Condition (as defined below).
 
(c)           To Seller’s knowledge, Seller is in compliance with all orders,
directives, requirements, permits, certificates, approvals, licenses, and other
authorizations relating to Environmental Laws with respect to the Property.
 
 
10 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
13.2 Definitions.
 
(a) Environmental Law shall mean (i) the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. Section 9601 et seq.), as amended;
(ii) the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act (42 U.S.C. Section 6901 et seq.), as amended; (iii) the Emergency
Planning and Community Right to Know Act (42 U.S.C. Section 11001 et seq.), as
amended; (iv) the Clean Air Act (42 U.S.C. Section 7401 et seq.), as amended;
(v) the Clean Water Act (33 U.S.C. Section  1251 et seq.), as amended; (vi) the
Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.), as amended; (vii)
the Hazardous Materials Transportation Act (49 U.S.C. Section 1801 et seq.), as
amended; (viii) the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C.
Section 136 et seq.), as amended; (ix) the Safe Drinking Water Act (42 U.S.C.
Section 300f et seq.), as amended; (x) any state, county, municipal or local
statutes, laws or ordinances similar or analogous to the federal statutes listed
above; (xi) any rules or  regulations adopted pursuant to or to implement the
statutes, laws, ordinances and amendments listed above; and (xii) any other law,
statute, ordinance, amendment thereto, rule, regulation, order or the like
relating to environmental, health or safety matters.
 
(b) Hazardous Condition shall mean  any condition caused by a release of
Hazardous Material to soil, surface water or groundwater on, in, under or about
the Property that occurred during Seller’s ownership of the Property such that
the presence on, in, under or about the Property (including groundwater and
surface water) of the Hazardous Material obligated or obligates the Seller to
perform removal or remedial action under any applicable Environmental Law in
effect prior to or as of Closing.
 
(c) Hazardous Materials shall mean any chemical, substance, waste, material,
equipment or fixture defined as or deemed hazardous, toxic, a pollutant, a
contaminant, or otherwise regulated under any Environmental Law, including, but
not limited to, petroleum and petroleum products, waste oil, halogenated and
non-halogenated solvents, PCBs, and  asbestos containing material.
 
14. Condition of Property.  Except for Seller's representations and warranties
set forth in this Agreement, Buyer shall acquire the Property "AS IS" with all
faults and Buyer shall rely on the results of its own inspection and
investigation in Buyer's acquisition of the Property.
 
15. Condemnation or Casualty.  If, prior to closing, all or any material part of
the Property is (a) condemned or appropriated by public authority or any party
exercising the right of eminent domain, or is threatened thereby, or (b) if
there occurs a fire or other casualty causing material damage to the Property or
any material portion thereof, then, at the election of Buyer by written notice
to Seller, either: (i) this Agreement shall become null and void, whereupon all
Earnest Money and any interest accrued thereon shall be promptly repaid to
Buyer; or (ii) in the case of a condemnation the purchase price for the Property
shall be reduced by the total of any awards or other proceeds received by Seller
at or before closing with respect to any taking, and at closing Seller shall
assign to Purchaser all right of Seller in and to any awards or other proceeds
payable after closing by reason of any taking; and in the case of a casualty
Buyer shall purchase the Property in the condition existing on the date of
closing, and Seller shall assign and deliver to Buyer the proceeds of any
policies of property insurance paid as a result of such casualty. Seller


 
11 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
will promptly notify Buyer as to the commencement of any such action or any
communication from a condemning authority that a condemnation or appropriation
is contemplated, and will cooperate with Buyer in the response to or defense of
such actions.
 
16. Legal and Equitable Remedies.
 
16.1 Default by Seller.  In the event that the transaction fails to close by
reason of any default by Seller not cured within ten (10) days after written
notice from Buyer, or, if the default is of such a nature that it cannot
reasonably be cured within ten (10) days, if Seller fails to commence the cure
with such ten (10) day period and thereafter diligently prosecute the same to
completion, all Earnest Money shall be returned to Buyer and Buyer shall be
entitled to pursue any other remedy available to it at law or in equity,
including (without limitation) the remedy of specific performance; provided that
Buyer hereby waives and releases Seller from any claim for consequential damages
arising from such default by Seller.
 
16.2 Default by Buyer.  In the event that this transaction fails to close by
reason of any default by Buyer not cured within ten (10) days after written
notice from Seller, or, if the default is of such a nature that it cannot
reasonably be cured within ten (10) days, if Buyer fails to commence the cure
with such ten (10) day period and thereafter diligently prosecute the same to
completion, all Earnest Money shall be forfeited by Buyer and released from
escrow to Seller.


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, IF THE
SALE OF THE PROPERTY IS NOT CONSUMMATED BY REASON OF A DEFAULT BY BUYER
HEREUNDER AFTER SELLER HAS GIVEN BUYER NOTICE AS SET FORTH IN SECTION 16.2
ABOVE, THEN BUYER SHALL HAVE NO FURTHER RIGHT TO PURCHASE ALL OR ANY PORTION OF
THE PROPERTY FROM SELLER, AND SELLER SHALL BE ENTITLED TO RECEIVE FROM BUYER THE
EARNEST MONEY AS SELLER’S LIQUIDATED DAMAGES.  THE PARTIES AGREE THAT IT WOULD
BE IMPRACTICABLE AND EXTREMELY DIFFICULT TO FIX THE ACTUAL DAMAGES SUFFERED BY
SELLER AS A RESULT OF BUYER’S FAILURE TO COMPLETE THE PURCHASE OF THE PROPERTY
PURSUANT TO THIS AGREEMENT.  IN ADDITION, BUYER DESIRES TO LIMIT THE AMOUNT OF
DAMAGES FOR WHICH BUYER MIGHT BE LIABLE SHOULD BUYER BREACH THIS AGREEMENT, AND
SELLER DESIRES TO AVOID THE COSTS AND LENGTHY DELAYS THAT WOULD RESULT IF SELLER
WERE REQUIRED TO FILE A LAWSUIT TO COLLECT ITS DAMAGES FOR A BREACH OF THIS
AGREEMENT.  THEREFORE, THE PARTIES AGREE THAT UNDER THE CIRCUMSTANCES EXISTING
AS OF THE DATE OF THIS AGREEMENT, THE LIQUIDATED DAMAGES PROVIDED FOR HEREIN
REPRESENT A REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER WILL INCUR AS A
RESULT OF SUCH FAILURE, AND SHALL BE SELLER’S SOLE REMEDY, EXCEPT FOR BUYER’S
OBLIGATIONS TO INDEMNIFY SELLER AS PROVIDED IN THIS AGREEMENT, WHICH SHALL
REMAIN REMEDIES OF SELLER IN ADDITION TO LIQUIDATED DAMAGES.  THE PARTIES
ACKNOWLEDGE THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED TO BE
AND SHALL NOT CONSTITUTE A FORFEITURE OR PENALTY, BUT IS INTENDED TO


 
12 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
CONSTITUTE AND REPRESENT LIQUIDATED DAMAGES TO SELLER.  BY PLACING THEIR
INITIALS BELOW, EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS
MADE IN THIS SECTION AND THE FACT THAT SUCH PARTY WAS REPRESENTED BY COUNSEL OF
ITS OWN CHOOSING WHO, AT THE TIME THIS AGREEMENT WAS MADE, EXPLAINED THE
CONSEQUENCES OF THIS SECTION TO IT.  THIS SECTION DOES NOT LIMIT BUYER’S
OBLIGATIONS WHICH, AS OTHERWISE PROVIDED HEREIN, SURVIVE THE TERMINATION OF THIS
AGREEMENT.
 
 

BUYER’S INITIALS:  __/s/ ST___ SELLER’S INITIALS:  _/s/ GOT___

 
 
17. Intentionally Deleted
 
18. Miscellaneous.
 
18.1 Partial Invalidity.  In the event and to the extent any provision of this
Agreement, or any instrument to be delivered by Buyer at closing pursuant to
this Agreement, is declared invalid or is unenforceable for any reason, such
provision shall be deemed deleted and shall not invalidate any other provision
contained in any such document.
 
18.2 Waiver.  Failure of either party at any time to require performance of any
provision of this Agreement shall not limit the party’s right to enforce the
provision.  Waiver of any breach of any provision shall not be a waiver of any
succeeding breach of the provision or a waiver of the provision itself or any
other provision.
 
18.3 Survival of Representations.  Each of the parties shall be deemed to have
reaffirmed each’s respective covenants, agreements, representations, warranties
and indemnifications in this Agreement as of the Closing Date and the same shall
survive the Closing Date and delivery of the instruments called for in this
Agreement for one (1) year, except as otherwise set forth herein.
 
18.4 Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective heirs, personal representatives,
successors and assigns.
 
18.5 Exchange.  Buyer will cooperate with Seller to allow Seller to accomplish
an IRC Section 1031 exchange; provided Buyer will not be required to delay the
closing,  incur expenses other than nominal additional legal costs or incur any
risk or liability in connection with such exchange.
 
18.6 Notices.  All notices under this Agreement shall be in writing and hand
either delivered, which shall be effective upon such delivery, or sent by
(a) certified or registered mail, return receipt requested, in which case notice
shall be deemed delivered three (3) business days after deposit with postage
prepaid in the United States Mail, (b) a nationally recognized overnight
courier, in which case notice shall be deemed delivered one (1) business day
after deposit with that courier, or (c) telecopy or similar means, if a copy of
the notice is also sent by United States first-class mail in which case the
notice shall be deemed delivered upon


 
13 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
transmission if sent before 5 p.m. Pacific Time or the next business day, if
sent after 5 p.m. Pacific Time, as follows:
 

  If to Buyer:  Retail Opportunity Investments Corp.    
3 Manhattanville Road, 2nd Floor
Purchase, New York 10577
Telephone:  914/272-8080
Facsimile:  914/272-8088
Attention:  Richard Schoebel
        With a copy to:
Dunn Carney Allen Higgins & Tongue LLP
   
851 SW Sixth Avenue, Suite 1500
Portland, OR  97204-1357
Telephone:  503/224-6440
Facsimile:  503/224-7324
Attention:  Kenneth S. Antell
        If to Seller: J-T Properties, Ltd.    
c/o Tamstepp Properties LLC
8043 W. Mercer Way
Mercer Island, Washington 98040
Telephone:  206/200-4119
Facsimile:  (____)_____________
        Attention:  George Tamblyn     With a copy to:  Dieter G. Struzyna, Esq.
   
Dieter g. Struzyna, PLLC
3000 Northup Way, Suite 101
Bellevue, WA 98004
Telephone: 425/827-4794
Facsimile: 425/827-9785

 
The addresses above may be changed by written notice to the other party.
 
18.7 Time of Essence.  Except as otherwise specifically provided in this
Agreement, time is of the essence of each and every provision of this Agreement.
 
18.8 Modification.  This Agreement and any of its terms may only be changed,
waived, discharged or terminated by a written instrument signed by the party
against whom enforcement of the change, waiver, discharge or termination is
sought.
 
18.9 Entire Agreement.  This Agreement (including any exhibits attached hereto)
contains the entire agreement between the parties and supersedes and replaces
all written and oral agreements previously made or existing between the parties
with respect to the subject matter of this Agreement.
 
18.10 Brokers.  Neither Buyer nor Seller are parties to any brokerage or
commission agreement with respect to the transaction contemplated by this
Agreement.  Any
 
 
14 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
commission payable with respect to this transaction shall be paid by
Seller.  Each party will defend, indemnify and hold the other party harmless
from any claim, loss or liability made or imposed by any other party claiming a
commission or fee in connection with this transaction and arising out of the
indemnifying party’s conduct.
 
18.11 Drafting of Agreement.  The parties acknowledge that this Agreement has
been negotiated at arm's length, that each party has been represented by
independent counsel and that this Agreement has been drafted by both parties and
no one party shall be construed as the draftsperson.
 
18.12 Counterparts/Facsimile.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.  Signatures by facsimile shall be binding
as originals.
 
18.13 Arbitration.  All claims, disputes and other matters in question between
the parties to this Agreement arising out of or relating to this Agreement or
the breach thereof, shall be decided by mandatory and binding arbitration under
the auspices and pursuant to the rules of JAMS in Seattle, Washington or other
mutually-agreeable commercial arbitration service.  The award rendered by the
arbitrator or arbitrators shall be final and binding, and judgment may be
entered upon it in accordance with applicable law in any court having
jurisdiction thereof.  Each party shall pay one-half the arbitration fees,
except that the arbitrator(s) shall award attorney fees to the prevailing party
under Section 18.17.
 
18.14 Governing Law.  This Agreement shall be construed, applied and enforced in
accordance with the laws of the state in which the Property is located.
 
18.15 Authority of Signatories.  The respective persons who have executed this
Agreement on behalf of a party represent and warrant that they have been duly
authorized to do so by such party and no other or further signature or approval
is required to bind the party to this Agreement.  All documents delivered at
closing will be executed by a duly authorized person on behalf of such party.
 
18.16 Assignment.  Buyer may assign this Agreement and Buyer’s rights under this
Agreement to an assignee owned or controlled by Buyer without Seller’s
consent.  Except as provided above, neither party shall have the right to assign
this Agreement or any of its rights or obligations hereunder to any person or
other entity without the written consent of the other party, which approval
shall not be unreasonably withheld, conditioned, or delayed; provided, however,
that Buyer consents to an assignment by Seller to a third party exchange
accommodator as part of an IRC Section 1031 exchange.
 
18.17 Attorney Fees and Costs.  In the event either party breaches any
obligation under this Agreement, the nonbreaching party shall be entitled to all
costs and expenses incurred, including reasonable attorney fees, as a result of
the breach.  In addition, in the event any suit, action, or arbitration is
instituted to enforce any term of this Agreement, the prevailing party shall be
entitled to recover from the other party such sum as the court or arbitrator may
adjudge reasonable as attorney fees in arbitration, at trial, and on appeal of
such
 
 
15 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
suit or action, and also any fees incurred in any bankruptcy matter, in addition
to all other sums provided by law.
 
18.18 Confirmation of Contingency Periods.  Promptly after the Effective Date of
this Agreement, the parties shall execute a Confirmation of Contingency Periods
in the form attached Exhibit E, setting forth the applicable deadlines for the
contingencies set forth herein.
 
18.19 Appurtenant to Property.  The benefits and burdens hereunder shall be
appurtenant to and shall run with the Property.  Upon execution hereof, the
parties shall also execute a Memorandum of Purchase and Sale Agreement in the
form attached as Exhibit F, which shall be thereafter promptly recorded in real
property records of the County in which the Property is located.
 
18.20 Calculation of Time Periods.  Whenever a time period is set forth in days
in this Agreement, the first day from which the designated period of time begins
to run shall not be included.  The last day of the period so computed shall be
included, unless it is a Saturday or legal holiday, including Sunday, in which
event, the period runs until the end of the next day which is not a Saturday or
legal holiday.


18.21           Cautionary Notice About Liens.  UNDER CERTAIN CIRCUMSTANCES, A
PERSON WHO PERFORMS CONSTRUCTION-RELATED ACTIVITIES MAY CLAIM A LIEN UPON REAL
PROPERTY AFTER A SALE TO THE PURCHASER FOR A TRANSACTION OR ACTIVITY THAT
OCCURRED BEFORE THE SALE.  A VALID CLAIM MAY BE ASSERTED AGAINST THE PROPERTY
THAT YOU ARE PURCHASING EVEN IF THE CIRCUMSTANCES THAT GIVE RISE TO THAT CLAIM
HAPPENED BEFORE YOUR PURCHASE OF THE PROPERTY.  THIS INCLUDES, BUT IS NOT
LIMITED TO, CIRCUMSTANCES WHERE THE OWNER OF THE PROPERTY CONTRACTED WITH A
PERSON OR BUSINESS TO PROVIDE LABOR, MATERIAL, EQUIPMENT OR SERVICES TO THE
PROPERTY AND HAS NOT PAID THE PERSONS OR BUSINESS IN FULL.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate as of the day and year first above written.
 
RETAIL OPPORTUNITY
INVESTMENTS CORP.,
a Delaware corporation
J-T PROPERTIES LTD.
, a Washington limited
partnership

 
 
                                                                           
 
16 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
 

By: /s/ Stuart Tanz By:      Tamstepp Properties LLC, a Name: Stuart Tanz
Washington limited liability
Title: CEO
company
Date of Signature: 5/11/10     By: /s/ George O. Tamblyn  
Name: George O. Tamblyn
 
Title:   Gen Mgr – Tamstepp Prop. –
 
G.P. of J.T. Properties LTD.
  Date of Signature: 5/11/10

 
 


Exhibits:


Exhibit A
Property Description (Section A)

Exhibit B
Bill of Sale form (Section 1)

Exhibit C
Assignment of Leases (Section 9.3)

Exhibit D
Assignment of Contracts and Warranties (Section 9.5)

Exhibit E
Confirmation of Contingency Period (Section 18.19)

Exhibit F
Memorandum of Purchase and Sale Agreement (Section 18.20)

Exhibit G
8-K and Audit Requirements (Section 6.4)

Exhibit H
Seller’s Documents





 
17 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
EXHIBIT A
Property Description
[exh101a.jpg]
 
 
 
 
Exhibit A

--------------------------------------------------------------------------------

 
EXHIBIT B
Bill of Sale Form


BILL OF SALE


J-T Properties Ltd., a Washington limited partnership ("Seller"), for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, does hereby bargain, transfer, convey and deliver to Retail
Opportunity Investments Corp., a Delaware corporation ("Buyer"), its successors
and/or assigns:


All the personal property owned by Seller (collectively, "Personal Property")
located on or used in the operation of the real property commonly known as the
Vancouver Market Center, including all personal property listed in the attached
Schedule B-1.


Buyer shall be responsible for payment of any and all sales, use or like tax
arising from the sale of the Personal Property by Seller to Buyer.


THE PERSONAL PROPERTY IS SOLD AS IS, WHERE IS AND WITH ALL FAULTS.  EXCEPT AS
EXPLICITLY SET FORTH BELOW, SELLER MAKES NO WARRANTIES OF ANY KIND WHATEVER,
EXPRESS OR IMPLIED, AND ALL IMPLIED WARRANTIES, INCLUDING THE IMPLIED WARRANTIES
OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY DISCLAIMED
AND EXCLUDED.


Seller hereby covenants with Buyer that the Personal Property is free and clear
of and from all encumbrances, security interests, liens, mortgages and claims
whatsoever and that Seller is the owner of and has the right to sell
same.  Seller warrants and agrees to defend the title in and to the Personal
Property unto Buyer, its successors or assigns against the lawful claims and
demands of all persons claiming by or through Seller.


 

SELLER:  BUYER:    
J-T Properties, Ltd.,
a Washington limited partnership
Retail Opportunity Investments Corp.,
a Delaware corporation
    By:     Tamstepp Properties, LLC, By:  _________________________

 
 
 
Exhibit B

--------------------------------------------------------------------------------

 
                                                                          


 

 a Washington limited liability company Name: _________________________  
Title:   _________________________   Date:   _________________________    
By:     _________________________   Name: _________________________   Title:  
_________________________   Date:  _________________________  

 
 
 
 
 
Exhibit B

--------------------------------------------------------------------------------

 
EXHIBIT C
Assignment of Leases




ASSIGNMENT OF LEASES


THIS ASSIGNMENT OF LEASES (this "Assignment") is made and entered into as of
this _____ day of ______________, 20___, by and between J-T Properties Ltd., a
Washington limited partnership ("Assignor"), and Retail Opportunity Investments
Corp., a Delaware corporation ("Assignee").


RECITALS


This Assignment is entered into on the basis of and with respect to the
following facts, agreements and understandings:


1. A.           Assignor, as landlord, is a party to the leases listed in the
attached Schedule C-1 (the “Leases”) with respect to the real property located
at 5000 N. E. 4th Plain Blvd., Vancouver, Washington (the "Property").


B.           By deed recorded ________________, 20___, Assignor sold and
conveyed its entire right, title and interest in and to the Property to Assignee
and, in conjunction therewith, Assignor agreed to assign its interest as
landlord under the Leases to Assignee and Assignee has agreed to assume the
landlord’s obligations under the Leases, all as more particularly set forth in
this Assignment.


NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants and agreements set forth herein, Assignor and Assignee agree as
follows:


2. Assignment.


Assignor hereby sells, assigns, grants, transfers and sets over to Assignee, its
heirs, personal representatives, successors and assigns, all of Assignor's
right, title and interest as landlord under the Leases.


3. Acceptance of Assignment and Assumption of Obligations.


Assignee hereby accepts the assignment of the landlord’s interest under the
Leases and, for the benefit of Assignor, assumes and agrees faithfully to
perform all of the obligations which are required to be performed by the
landlord under the Leases.


4. Effective Date.


The effective date of this Assignment and each and every provision hereof is and
shall be _______________, 20___ (the "Effective Date").


 
Exhibit C

--------------------------------------------------------------------------------

 
5. Assignor's Indemnity of Assignee.


Assignor hereby agrees to defend (with counsel reasonably satisfactory to
Assignee) indemnify, and hold harmless Assignee, its partners, and their
officers, directors, employees, agents, representatives, successors, and
assigns, and each of them, from and against any and all claims, suits, demands,
causes of action, actions, liabilities, losses, damages, costs and expenses
(including attorneys' fees) arising out of or based upon Assignor’s failure to
keep, perform, fulfill and observe any of the terms, covenants, obligations,
agreements, and conditions required to be kept, performed, fulfilled, and
observed by the lessor under the Leases prior to the Effective Date.


6. Assignee's Indemnity of Assignor.


Assignee hereby agrees to defend (with counsel reasonably satisfactory to
Assignor), indemnify, and hold harmless Assignor, its partners, and their
respective directors, officers, employees, agents, representatives, successors
and assigns, and each of them, from and against any and all claims, suits,
demands, causes of action, actions, liabilities, losses, damages, costs and
expenses (including attorneys' fees) arising out of or based upon Assignee’s
failure to keep, perform, fulfill and observe any of the terms, covenants,
obligations, agreements, and conditions required to be kept, performed,
fulfilled, and observed by the lessor under the Leases on or after the Effective
Date.


7. Successors and Assigns.


This Assignment, and each and every provision hereof, shall bind and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.


8. Governing Law.


This Assignment shall be construed and interpreted and the rights and
obligations of the parties hereto determined in accordance with the laws of the
State wherein the Property is located.


9. Headings and Captions.


The headings and captions of the paragraphs of this Assignment are for
convenience and reference only and in no way define, describe or limit the scope
or intent of this Assignment or any of the provisions hereof.


10. Gender and Number.


As used in this Assignment, the neuter shall include the feminine and masculine,
the singular shall include the plural and the plural shall include the singular,
as the context may require.


 
Exhibit C

--------------------------------------------------------------------------------

 
11. Multiple Counterparts.


This Assignment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.


12. Attorneys' Fees.


In the event that either party hereto brings an action at law or in equity to
enforce or interpret or seek redress for breach of this Assignment, the
prevailing party in such action shall be entitled to recover from the other its
litigation expenses and reasonable attorneys' fees in addition to all other
appropriate relief.


 
 
RETAIL OPPORTUNITY INVESTMENTS
CORP., a Delaware corporation
J-T PROPERTIES LTD.
, a Washington limited
  partnership     By:     _________________________ By:          Tamstepp
Properties LLC, a  Name: _________________________
Washington limited liability
Title:   _________________________
 company
Date:  _________________________     By:     _________________________   Name:
_________________________   Title:   _________________________   Date: 
_________________________

 

 


 
Exhibit C

--------------------------------------------------------------------------------

 


EXHIBIT D
Assignment of Contracts and Warranties




ASSIGNMENT OF CONTRACTS AND WARRANTIES


THIS ASSIGNMENT OF CONTRACTS AND WARRANTIES (this "Assignment") is made and
entered into as of this _____ day of ______________, 20___, by and between J-T
Properties Ltd., a Washington limited partnership ("Assignor"), and Retail
Opportunity Investments Corp., a Delaware corporation ("Assignee").


RECITALS


This Assignment is entered into on the basis of and with respect to the
following facts, agreements and understandings:


A.           Assignor is a party to the contracts and warranties listed on the
attached Schedule D-1 (the “Contracts and Warranties”) with respect to the real
property located at 5000 N. E. 4th Plain Blvd., Vancouver, Washington (the
"Property").


B.           By deed recorded ________________, 20___, Assignor sold and
conveyed its entire right, title and interest in and to the Property to Assignee
and, in conjunction therewith, Assignor agreed to assign its interest under the
Contracts and Warranties to Assignee and Assignee has agreed to assume
Assignor’s obligations under the Contracts and Warranties, all as more
particularly set forth in this Assignment.


NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants and agreements set forth herein, Assignor and Assignee agree as
follows:


1. Assignment.


Assignor hereby sells, assigns, grants, transfers and sets over to Assignee, its
heirs, personal representatives, successors and assigns, all of Assignor's
right, title and interest under the Contracts and Warranties.


2. Acceptance of Assignment and Assumption of Obligations.


Assignee hereby accepts the assignment of the Contracts and Warranties and, for
the benefit of Assignor, assumes and agrees faithfully to perform all of the
obligations which are required to be performed by Assignor under the Contracts
and Warranties.


3. Effective Date.


The effective date of this Assignment and each and every provision hereof is and
shall be _______________, 20___ (the "Effective Date").


 
Exhibit D

--------------------------------------------------------------------------------

 
4. Assignor's Indemnity of Assignee.


Assignor hereby agrees to defend (with counsel reasonably satisfactory to
Assignee), indemnify, and hold harmless Assignee, its partners and their
respective officers, directors, employees, agents, representatives, successors,
and assigns and each of them, from and against any and all claims, suits,
demands, causes of action, actions, liabilities, losses, damages, costs and
expenses (including attorneys' fees) arising out of or based upon Assignor’s
failure to keep, perform, fulfill and observe any of the terms, covenants,
obligations, agreements, and conditions required to be kept, performed,
fulfilled, and observed by Assignor under the Contracts and Warranties prior to
the Effective Date.


5. Assignee's Indemnity of Assignor.


Assignee hereby agrees to defend (with counsel reasonably satisfactory to
Assignor), indemnify, and hold harmless Assignor, its partners, and their
respective directors, officers, employees, agents, representatives, successors
and assigns, and each of them, from and against any and all claims, suits,
demands, causes of action, actions, liabilities, losses, damages, costs and
expenses (including attorneys' fees) arising out of or based upon Assignee’s
failure to keep, perform, fulfill and observe any of the terms, covenants,
obligations, agreements, and conditions required to be kept, performed,
fulfilled, and observed by Assignee under the Contracts and Warranties on or
after the Effective Date.


6. Successors and Assigns.


This Assignment, and each and every provision hereof, shall bind and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.


7. Governing Law.


This Assignment shall be construed and interpreted and the rights and
obligations of the parties hereto determined in accordance with the laws of the
State wherein the Property is located.


8. Headings and Captions.


The headings and captions of the paragraphs of this Assignment are for
convenience and reference only and in no way define, describe or limit the scope
or intent of this Assignment or any of the provisions hereof.


9. Gender and Number.


As used in this Assignment, the neuter shall include the feminine and masculine,
the singular shall include the plural and the plural shall include the singular,
as the context may require.


 
Exhibit D

--------------------------------------------------------------------------------

 
10. Multiple Counterparts.


This Assignment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.


11. Attorneys' Fees.


In the event that either party hereto brings an action at law or in equity to
enforce or interpret or seek redress for breach of this Assignment, the
prevailing party in such action shall be entitled to recover from the other its
litigation expenses and reasonable attorneys' fees in addition to all other
appropriate relief.


 
RETAIL OPPORTUNITY INVESTMENTS
CORP., a Delaware corporation
J-T PROPERTIES LTD.
, a Washington limited
  partnership     By:     _________________________ By:          Tamstepp
Properties LLC, a  Name: _________________________
Washington limited liability
Title:   _________________________
 company
Date:  _________________________     By:     _________________________   Name:
_________________________   Title:   _________________________   Date: 
_________________________

 



 
Exhibit D

--------------------------------------------------------------------------------

 
EXHIBIT E


Confirmation Of Contingency Periods




The parties acknowledge that the deadlines for the contingency periods in the
Purchase and Sale Agreement dated ________________ __, 20____ between J-T
Properties Ltd. (“Seller”) and Retail Opportunity Investments Corp. (“Buyer”)
are as follows:
 

EVENT EXPIRATION DATE Contingency Period  ______________________________
Extension Period  ______________________________  Title Report Due 
______________________________ Documents Provided by Seller 
______________________________ Document Review by Buyer 
______________________________ Closing ______________________________    
RETAIL OPPORTUNITY INVESTMENTS
CORP., a Delaware corporation
J-T PROPERTIES LTD.
, a Washington limited
  partnership     By:     _________________________ By:          Tamstepp
Properties LLC, a  Name: _________________________
Washington limited liability
Title:   _________________________
 company
Date of Signature:  _______________     By:     _________________________  
Name: _________________________   Title:   _________________________   Date of
Signature:  ________________

                                 
 
 
1 - Exhibit E

--------------------------------------------------------------------------------

 
EXHIBIT F


Memorandum of Purchase and Sale Agreement


Recorded at the Request of
and after Recording Return to:


Kenneth S. Antell
Dunn Carney Allen Higgins & Tongue LLP
851 SW Sixth Avenue, Suite 1500
Portland, Oregon  97204
 

--------------------------------------------------------------------------------



MEMORANDUM OF PURCHASE AND SALE AGREEMENT
(Real Property)




This Memorandum of Purchase and Sale Agreement (“Memorandum”) is made as of this
      day of ____________, 20____, by and between J-T Properties Ltd., a
Washington limited partnership (“Seller”) and Retail Opportunity Investments
Corp., a Delaware corporation (“Buyer”), who agree as follows:


1. Purchase Agreement; Property.  Seller has entered into a Purchase and Sale
Agreement with Buyer dated as of _____________________ (the “Purchase
Agreement”), pursuant to which Seller has agreed to sell and Buyer has agreed to
purchase the property legally described on Schedule A hereto (the “Property”),
subject to the terms and conditions set forth in the Purchase Agreement.  The
provisions of the Purchase Agreement are incorporated herein.


2. Term of Agreement.  Buyer’s obligations under the Purchase Agreement are
subject to satisfaction of certain conditions set forth in the Purchase
Agreement within twenty-one (21) days after receipt of documents from
Seller.  Notwithstanding any provisions to the contrary, if Buyer has not
purchased the property on or before September 30, 2010, this Memorandum shall
terminate and be of no further force and effect.


 
1 - Exhibit F

--------------------------------------------------------------------------------

 
3. Provisions Run with Land and Binding on Parties.  All of each party’s
covenants under the Purchase Agreement, both affirmative and negative, are
intended to and shall run with the Property and shall bind each party and its
successors, and shall inure to the benefit of the other party and its
successors.


4. Purpose of Memorandum.  This Memorandum is prepared for the purpose of
recordation to give notice of the Purchase Agreement.  It shall not constitute
an amendment or modification of the Purchase Agreement.
 
EXECUTED as of the date first above written.
 
 

 
SELLER:
     
J-T PROPERTIES LTD,
a Washington limited partnership
     
By:  Tamstepp Properties LLC, a Washington
 
limited liability company
     
By: _________________________
 
Its: _________________________
      BUYER:      
RETAIL OPPORTUNITY INVESTMENTS
CORP., a Delaware corporation
          By: ___________________________  
Its: ___________________________

 
 
STATE OF _______________________)
                                                                           ) ss
County of ________________________)


This instrument was acknowledged before me on this day of __________________,
20____, by __________________as __________________ of
_________________________________, who being duly sworn acknowledged said
instrument to be said corporation’s voluntary act and deed.


 
2 - Exhibit F

--------------------------------------------------------------------------------

 


 

  ______________________________   Notary Public For ________________    

 


STATE OF _______________________)
                                                                           ) ss
County of ________________________)
 
 
This instrument was acknowledged before me on this day of
__________________, 20____, by __________________as __________________ of Retail
Opportunity Investments Corp., a Delaware corporation, who being duly sworn
acknowledged said instrument to be said corporation’s voluntary act and deed.
 
 
 

  ______________________________   Notary Public For ________________    

 
 
 
 


 
3 - Exhibit F

--------------------------------------------------------------------------------

 
SCHEDULE A
TO
MEMORANDUM OF PURCHASE AND SALE AGREEMENT




LEGAL DESCRIPTION OF PROPERTY
[exh101f.jpg]
 
 
Exhibit F

--------------------------------------------------------------------------------

 
EXHIBIT G


8-K and Audit Requirements


 
For the period of time commencing on the Effective Date and continuing through
the first anniversary of the Closing Date, Seller shall, from time to time, upon
reasonable advance notice from Buyer, provide Buyer and its representatives,
agents and employees with access to all financial and other information
pertaining to the period of Seller’s ownership and operation of the Property,
which information is relevant and reasonably necessary, in the opinion of Buyer
or its outside third party accountants (the “Accountants”), to enable Buyer and
its Accountants to prepare financial statements in compliance with any and or
all of (a) Rule 3-14 of Regulation S-X of the Securities and Exchange Commission
(the “Commission”); (b) any other rule issued by the Commission and applicable
to Buyer; and (c) any registration statement, report or disclosure statement
filed with the Commission by, or on behalf of Buyer; provided, however, that in
any such event(s), Buyer shall reimburse Seller for those reasonable third
party, out-of-pocket costs and expenses that Seller incurs in order to comply
with the foregoing requirement.  Seller acknowledges and agrees that the
following is a representative description of the information and documentation
that Buyer and the Accountants may require in order to comply with (a), (b) and
(c) above.  Seller shall provide the following information and documentation on
a per-building basis, if available (capitalized terms not defined herein shall
have the meanings as ascribed to such terms in the Agreement to which this
Exhibit is attached):
 
1.  
Rent rolls for the calendar month in which the Closing occurs and the eleven
(11) calendar months immediately preceding the calendar month in which the
Closing occurs;

 
2.  
Seller’s written analysis of both (a) scheduled increases in base rent required
under the Leases in effect on the Closing Date; and (b) rent concessions imposed
by those Leases;

 
3.  
Seller’s internally-prepared operating statements;

 
4.  
Access to Lease files;

 
5.  
Most currently available real estate tax bills;

 
6.  
Access to Seller’s cash receipt journal(s) and bank statements for the Property;

 
7.  
Seller’s general ledger, including balance sheet and profit and loss statements,
with respect to the Property for the last twelve (12) month period, excluding
Seller’s proprietary accounts (in both hard copy and Excel format, if
available);

 
8.  
Seller’s schedule of expense reimbursements required under the Leases in effect
on the Closing Date;

 
 
Exhibit G

--------------------------------------------------------------------------------

 
9.  
Schedule of those items of repairs and maintenance performed by or at the
direction of the Seller during the Seller’s final fiscal year in which Seller
owns and operates the Property (the “Final Fiscal Year”);

 
10.  
Schedule of those capital improvements and fixed asset additions made by or at
the direction of Seller during the Final Fiscal Year;

 
11.  
Access to Seller’s invoices with respect to expenditures made during the Final
Fiscal Year;

 
12.  
Access (during normal and customary business hours) to responsible personnel to
answer accounting questions;

 
13.  
Insurance bills for the last twelve (12) month period; and

 
14.  
Copies of service contracts, such as cleaning, maintenance, snow removal,
rubbish removal, security, construction and property management.

 
Nothing herein shall require Seller to conduct its own audits or generate any
requested materials that are not in its possession, custody or control.
 
The provisions of the foregoing information shall be for informational purposes
only, shall not be deemed to be representations or warranties under this
Agreement, and shall not expose Seller to any liability on account thereof.
 
Upon at least twenty (20) days prior written notice and not more than once
during the one (1) year period, upon Buyer’s request, for a period of one (1)
year after Closing, Seller shall on a one (1)-time basis only, make Seller’s
books, records, existing supporting invoices and other existing substantiating
documentation that are not deemed by Seller to be privileged, available to Buyer
for inspection, copying and audit by Buyer’s designated accountants, at the
expense of Buyer.  This obligation shall survive the Closing for a period of one
(1) year and shall not be merged with any instrument of conveyance delivered at
the Closing.
 
 
Exhibit G

--------------------------------------------------------------------------------

 


EXHIBIT H


List of Seller’s Documents


A. 
Complete copy of all leases, including addenda and amendments.

B. 
2008 and 2009 year end operating statements and 2010 year to date operating
statement.

C. 
2008 and 2009 CAM reconciliation statements and 2010 CAM estimates by tenant

D. 
2010 budget.

E. 
Current rent roll.

F. 
Copies of all CC&R’s affecting the Property.

G. 
Aged delinquency status by tenant.

H. 
Real estate tax statement for current tax year.

I. 
Copies of all service contracts.

J. 
The most current certified property survey.

K.
A copy of all reports and studies relating to the environmental, soils,
geotechnical, and ground water conditions or the presence or use of any toxic or
hazardous substance.

L.
Inspection reports, such as roof, mechanical, electrical, plumbing,
fire/life/safety systems, and structural.

M.
Copy of casualty, liability and other insurance certificates carried by Seller
and tenants  relating to the Property.

N. 
Tenant sales for the last three years.

O. 
Building drawings.

P. 
Certificates of occupancy.

Q.
Copies of all pertinent loan documentation including, among other things,
promissory note, deed of trust, and reserve account information, if applicable.

R. 
Most recent title report, if available.



 
 
 
Exhibit H

--------------------------------------------------------------------------------
